        CASE 0:21-mc-00049-MJD-DTS Doc. 7 Filed 08/10/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

                       Miscellaneous No. 21-mc-49 (MJD/DTS)

United States of America,

                     Plaintiff,                         SECOND ORDER
                                                        EXTENDING FILING
v.                                                      DEADLINE

1. Assorted Various Currencies
Seized on December 15, 2020;

2. Miscellaneous Puff Bars/Vape Cigarette
Seized on December 15, 2020; and

3. Twenty Miscellaneous Pieces
of Electronic Equipment Seized
on December 15, 2020,

                     Defendants.

      Based on the Stipulation to Extend Time to Commence Judicial Forfeiture

Proceedings between the United States of America and Anton Lazzaro with respect to the

following property that was seized from Anton Lazzaro on or about December 15, 2020:

             1) $371,240 in U.S. Currency; and

             2)   Twenty miscellaneous pieces of electronic equipment, including:

                     a.     a Windows Surface Tablet;
                     b.     a gray/black Blackberry;
                     c.     a black iPhone;
                     d.     a TCL cellphone;
                     e.     a Xioamoi cellphone;
                     f.     2 thumb drives;
                     g.     14 SD cards
                     h.     2 thumb drives
                     i.     a silver Dell XPS laptop;
                     j.     Inspiron Dell laptop
          CASE 0:21-mc-00049-MJD-DTS Doc. 7 Filed 08/10/21 Page 2 of 2




                      k. a gray/black Motorola cellphone;
                      l.  a white/black Motorola cellphone;
                      m. an LG cellphone;
                      n. an Apple iPhone SE;
                      o. an LG cellphone;
                      p. a black/silver Apple iPhone;
                      q. a Bittium cellphone;
                      r. a GPS tracker;
                      s. a Blackberry phone with 32GB SD card; and
                      t. a Windows Surface Tablet with charging cord,

      IT IS HEREBY ORDERED that the deadline under 18 U.S.C. § 983(a)(3) for

commencing judicial forfeiture proceedings against the above-described seized property is

extended until September 10, 2021.

 Dated:
                                            __________________________________
                                            DAVID T. SCHULTZ
                                            United States Magistrate Judge




                                           2
